Opinion issued October 15, 2013




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-13-00042-CV
                           ———————————
             SANTANA ENERGY SERVICES, LLC, Appellant
                                       V.
 PATHFINDER ENERGY SERVICES, INC., SMITH INTERNATIONAL,
       INC., AND COIL TUBING SERVICES, LLC, Appellees


                   On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Case No. 2009-61939


                         MEMORANDUM OPINION

      Appellant, Santana Energy Services, LLC, has neither paid the required fees

nor established indigence for purposes of appellate costs. See TEX. R. APP. P. 5,

20.1; see also TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013);

Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts
of Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket

No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1).

After being notified that this appeal was subject to dismissal, appellant did not

respond. See TEX. R. APP. P. 5; 42.3(c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees. We

dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Higley, and Massengale.




                                           2